Title: To George Washington from Benjamin Lincoln, 18 September 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     Dear General
                     War office Septr 18th 1782
                  
                  I have been honored with your favors of the 13th & 16 inst.
                  If my memory serves me, the case of Mr Garden was mentioned to me when I was a few weeks since, at York town, I wish him to go to New York—if he goes in he is not to return—in future I will sign the passports—Horses will not be permitted.
                  The matter of the exchange of Lord Cornwallis was taken up this morning, Congress having received the necessary papers from Dr Franklin & Colo. Laurens, It is committed.
                  A committee have reported in favor of appointing two Brigades for the massachusetts line & one for Connecticutt—Friday is assigned for considering the report.
                  I have spoken to a number of members respecting the office of Judge advocate—they have encouraged me to expect that it would be soon taken up.  I have the honor to be My Dr General with the highest esteem your ob. Servant
                  
                     B. Lincoln
                  
               